Exhibit 10.1 FINANCING AGREEMENT dated as of January 5, 2017 among MODEL N, INC., as the Borrower, CERTAIN SUBSIDIARIES OF THE BORROWER, as Guarantors, VARIOUS LENDERS FROM TIME TO TIME PARTY HERETO, TC Lending, LLC, as Administrative Agent, Collateral Agent and Sole Lead Arranger and TC Lending, LLC and Crystal Financial SPV, LLC, as Lenders TABLE OF CONTENTS Page ARTICLE I DEFINITIONS AND INTERPRETATION 5 Section 1.1 Definitions 5 Section 1.2 Accounting and Other Terms 25 Section 1.3 Interpretation, Etc. 26 Section 1.4 Time References 27 ARTICLE II LOANS 27 Section 2.1 Loans 30 Section 2.2 [Reserved] 27 Section 2.3 [Reserved] 27 Section 2.4 [Reserved] 27 Section 2.5 Use of Proceeds 27 Section 2.6 Evidence of Debt; Register; Lenders’ Books and Records; Notes 28 Section 2.7 Interest 28 Section 2.8 Conversion/Continuation 29 Section 2.9 Default Interest 29 Section 2.10 Fees 30 Section 2.11 Amortization of Loans 30 Section 2.12 Voluntary Prepayments; Call Protection 30 Section 2.13 Mandatory Prepayments 31 Section 2.14 Application of Prepayments 33 Section 2.15 General Provisions Regarding Payments 34 Section 2.16 Ratable Sharing 35 Section 2.17 Making or Maintaining LIBOR Rate Loans 36 Section 2.18 Increased Costs; Capital Adequacy 37 Section 2.19 Taxes; Withholding, Etc. 38 Section 2.20 Obligation to Mitigate 40 Section 2.21 Defaulting Lenders 41 Section 2.22 Removal or Replacement of a Lender 41 ARTICLE III CONDITIONS PRECEDENT 41 Section 3.1 Closing Date . 41 ARTICLE IV REPRESENTATIONS AND WARRANTIES 44 Section 4.1 Organization; Requisite Power and Authority; Qualification 45 Section 4.2 Capital Stock and Ownership 45 Section 4.3 Due Authorization 45 Section 4.4 No Conflict 45 Section 4.5 Governmental Consents 45 Section 4.6 Binding Obligation 46 Section 4.7 Historical Financial Statements 46 Section 4.8 Projections 46 Section 4.9 No Material Adverse Effect 46 Section 4.10 Adverse Proceedings, Etc. 46 Section 4.11 Payment of Taxes 46 Section 4.12 Properties 47 Section 4.13 No Defaults 47 Section 4.14 Material Contracts 47 Section 4.15 Governmental Regulation 47 Section 4.16 Margin Stock 47 - i - Page Section 4.17 Employee Matters 48 Section 4.18 Employee Benefit Plans 48 Section 4.19 Certain Fees 48 Section 4.20 Solvency 48 Section 4.21 Compliance with Statutes, Etc. 49 Section 4.22 Intellectual Property 49 Section 4.23 Inventory and Equipment 49 Section 4.24 Customers and Suppliers 49 Section 4.25 Insurance 50 Section 4.26 Common Enterprise 50 Section 4.27 Permits, Etc. 50 Section 4.28 Bank Accounts and Securities Accounts 50 Section 4.29 Security Interests 50 Section 4.30 Patriot Act and FCPA 51 Section 4.31 Disclosure 51 Section 4.32 Indebtedness 51 Section 4.33 Use of Proceeds 51 Section 4.34 Litigation 51 ARTICLE V AFFIRMATIVE COVENANTS 52 Section 5.1 Financial Statements and Other Reports 52 Section 5.2 Existence 55 Section 5.3 Payment of Taxes and Claims 56 Section 5.4 Maintenance of Properties 56 Section 5.5 Insurance 56 Section 5.6 Inspections 57 Section 5.7 Lenders Meetings and Conference Calls 57 Section 5.8 Compliance with Laws 57 Section 5.9 Intellectual Property 57 Section 5.10 Subsidiaries 57 Section 5.11 Additional Material Real Estate Assets 58 Section 5.12 Location of Inventory and Equipment 58 Section 5.13 Further Assurances 58 Section 5.14 Miscellaneous Business Covenants 58 Section 5.15 Post-Closing Matters 59 ARTICLE VI NEGATIVE COVENANTS 59 Section 6.1 Indebtedness 59 Section 6.2 Liens 59 Section 6.3 [Reserved] 60 Section 6.4 No Further Negative Pledges 60 Section 6.5 Restricted Junior Payments 60 Section 6.6 Restrictions on Subsidiary Distributions 60 Section 6.7 Investments 60 Section 6.8 Financial Covenants 61 Section 6.9 Fundamental Changes; Disposition of Assets; Acquisitions 62 Section 6.10 Disposal of Subsidiary Interests 63 Section 6.11 Sales and Lease Backs 63 Section 6.12 Transactions with Affiliates 63 Section 6.13 Conduct of Business 63 Section 6.14 Subordinated Indebtedness 64 Section 6.15 Changes to Certain Agreements and Organizational Documents 64 Section 6.16 Accounting Methods 64 Section 6.17 Deposit Accounts and Securities Accounts 64 - ii - Page Section 6.18 Prepayments of Certain Indebtedness 64 Section 6.19 Anti-Terrorism Laws 64 ARTICLE VII GUARANTY 65 Section 7.1 Guaranty of the Obligations 65 Section 7.2 Contribution by Guarantors 65 Section 7.3 Payment by Guarantors 65 Section 7.4 Liability of Guarantors Absolute 66 Section 7.5 Waivers by Guarantors 67 Section 7.6 Guarantors’ Rights of Subrogation, Contribution, Etc. 68 Section 7.7 Subordination of Other Obligations 68 Section 7.8 Continuing Guaranty 68 Section 7.9 Authority of Guarantors or Company 68 Section 7.10 Financial Condition of Company 68 Section 7.11 Bankruptcy, Etc. 69 Section 7.12 Discharge of Guaranty Upon Sale of Guarantor 69 ARTICLE VIII EVENTS OF DEFAULT 69 Section 8.1 Events of Default 69 ARTICLE IX MISCELLANEOUS 72 Section 9.1 Notices 72 Section 9.2 Expenses 73 Section 9.3 Indemnity 73 Section 9.4 Set-Off 74 Section 9.5 Amendments and Waivers 74 Section 9.6 Successors and Assigns; Participations 75 Section 9.7 Independence of Covenants 78 Section 9.8 Agency Provisions 78 Section 9.9 Survival of Representations, Warranties and Agreements 78 Section 9.10 No Waiver; Remedies Cumulative 78 Section 9.11 Marshalling; Payments Set Aside 78 Section 9.12 Headings and Severability 78 Section 9.13 Obligations Several; Independent Nature of Lenders’ Rights 79 Section 9.14 APPLICABLE LAW 79 Section 9.15 CONSENT TO JURISDICTION 79 Section 9.16 WAIVER OF WRY TRIAL 80 Section 9.17 Confidentiality 80 Section 9.18 Usury Savings Clause 81 Section 9.19 Counterparts and Effectiveness 81 Section 9.20 Patriot Act Notice 81 - iii - APPENDICES: A Commitments B Notice Addresses C Agency Provisions SCHEDULES: Jurisdictions of Organization and Qualification Capital Stock and Ownership Real Estate Assets Material Contracts Intellectual Property Inventory and Equipment Insurance Bank Accounts and Securities Accounts Indebtedness Post-Closing Matters EXHIBITS: A Funding Notice B Conversion/Continuation Notice C Compliance Certificate D Assignment Agreement E Certificate Regarding Non-Bank Status F Closing Date and Solvency Certificate G Counterpart Agreement H Pledge and Security Agreement - iv - FINANCING AGREEMENT
